IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-60083
                         Conference Calendar



RONALD JEROME PARRISH,

                                          Plaintiff-Appellant,

versus

DAN M. RUSSELL, JR., U.S. District Judge; CLERK
OF COURT, U.S. District Court, Southern District of
Mississippi, U.S. PAROLE COMMISSION; MELVIN D. MERCER, JR.,
Chief Correspondence and Special Services Section, FBI;
OFFICE OF THE PARDON ATTORNEY; JANET RENO, Attorney General,
U.S.A.; LOUIS FREEH, Director, Federal Bureau of Investigation,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:99-CV-286-BrR
                      --------------------
                          June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Ronald Jerome Parrish, federal prisoner #00443-043, appeals

the district court’s dismissal as frivolous of his suit brought

under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971).   Parrish contends that he is

unconstitutionally imprisoned because his sentence was enhanced

by a conviction which should have been expunged from his record.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-60083
                                  -2-

To recover damages for an allegedly unconstitutional conviction

or imprisonment, or for harms caused by actions whose

unlawfulness would render a conviction or sentence invalid, a

plaintiff must first prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order,

declared invalid by a tribunal authorized to make such

determination, or called into question by a federal court’s

issuance of a writ of habeas corpus.     Heck v. Humphrey, 512 U.S.

477, 486-87 (1994); Stephenson v. Reno, 28 F.3d 26, 27-28 (5th

Cir. 1994).

     Parrish has not alleged that his imprisonment has been

invalidated.     Accordingly, the district court’s order dismissing

Parrish’s suit as frivolous pursuant to 28 U.S.C. § 1915(e) is

AFFIRMED.   See Bickford v. International Speedway Corp., 654 F.2d

1028, 1031 (5th Cir. 1981)(this court may affirm on grounds

different from those employed by the district court).

     The district court’s dismissal counts as a strike against

Parrish.    See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (affirmance of district court’s dismissal as frivolous

counts as a single strike).    Parrish is cautioned that if he

accumulates three strikes, he may not proceed in forma pauperis

(IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.    28 U.S.C. § 1915(g).

     AFFIRMED.